Appeal Dismissed and Memorandum Opinion filed July 14, 2022.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-22-00353-CV

                                 JUAN CANO, Appellant

                                               V.

                              DEVON DENBINA, Appellee

               On Appeal from the County Civil Court at Law No. 4
                             Harris County, Texas
                        Trial Court Cause No. 1178374


                             MEMORANDUM OPINION

       This is an appeal from an interlocutory order signed May 10, 2022 transferring
a case from a county court to a district court.1 No final judgment is in the appellate
record, and the interlocutory order lacks any apparent basis for being immediately
appealable.     See CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011)


       1
          Appellant has also filed a petition for a writ of mandamus seeking relief from the same
order in case number 14-22-00369-CV. That proceeding remains pending.
(acknowledging the general rule that “interlocutory orders are not immediately
appealable”).

      On June 1, 2022, this court informed the parties of the apparent lack of
jurisdiction over this appeal and warned them that the appeal was subject to
dismissal without further notice unless either party demonstrated this court had
jurisdiction. The parties filed no response to the letter. Accordingly, due to the lack
of any basis for exercising jurisdiction over this appeal, we dismiss the appeal for
want of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                          2